Case: 12-12954    Date Filed: 02/15/2013   Page: 1 of 4

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-12954
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:08-cr-20284-FAM-4



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

GLENDELL SLATER, JR.,
a.k.a. Glenn,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (February 15, 2013)

Before TJOFLAT, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:

      Glendell Slater, Jr. pleaded guilty to one count of conspiring to possess with

intent to distribute cocaine and crack cocaine, in violation of 21 U.S.C. § 846. The
              Case: 12-12954     Date Filed: 02/15/2013    Page: 2 of 4

presentence investigation report concluded that Slater was responsible for 14

grams of cocaine and 1.61 grams of crack cocaine, resulting in a base offense level

of 18. See United States Sentencing Guidelines § 2D1.1 (Nov. 2007). The PSI

also concluded that Slater was a career offender under U.S.S.G. § 4B1.1, which

raised his base offense level to 34. See id. § 4B1.1. At sentencing, the government

agreed that Slater should receive a 3-level reduction for acceptance of

responsibility, resulting in a total offense level of 31. Combined with a criminal

history category of VI, the resulting guidelines range was 188 to 235 months

imprisonment. The district court varied downward and sentenced Slater to 84

months imprisonment, finding that to be “sufficient punishment.” The court also

indicated that in order to avoid sentencing disparities it had sentenced Slater to a

term that was less than the sentences imposed on more culpable codefendants.

      Slater filed a pro se motion to reduce his sentence under 18 U.S.C. §

3582(c)(2), contending that Amendment 750 to the guidelines reduced his

guidelines range. The district court referred that motion to a magistrate judge. The

magistrate judge recommended that the motion be denied, concluding that

Amendment 750 did not lower Slater’s guidelines range because he was sentenced

as a career offender. The district court adopted the magistrate judge’s report and

denied the motion. This is Slater’s appeal.




                                           2
              Case: 12-12954     Date Filed: 02/15/2013   Page: 3 of 4

      We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2). United States v. Moore, 541 F.3d 1323,

1326 (11th Cir. 2008). “Where a retroactively applicable guideline amendment

reduces a defendant’s base offense level, but does not alter the [career offender]

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” Id. at 1330. While Amendment 750 reduced

the base offense levels for crack cocaine offenses, it did not reduce the base

offense levels for a career offender under U.S.S.G. § 4B1.1.

      Slater contends that his sentence was “based on the subsequently-reduced

crack cocaine guidelines” because the district court “considered all the available

information in fashioning its sentence,” “includ[ing] the crack guidelines contained

in § 2D1.1.” We disagree. Slater’s guidelines range of 188 to 235 months

imprisonment was calculated using the career offender guideline, U.S.S.G. §

4B1.1. The district court varied downward from that guidelines range after

considering the 18 U.S.C. § 3553(a) factors, including the need to protect the

public and the need to avoid sentencing disparities. There is no indication that the

sentence imposed by the district court was based on the crack cocaine guidelines

found in U.S.S.G. § 2D1.1. Because Slater’s guidelines range was based on the

career offender guideline, and because Amendment 750 did not lower that range,




                                          3
              Case: 12-12954     Date Filed: 02/15/2013   Page: 4 of 4

the district court was not authorized to reduce Slater’s sentence under § 3582(c)(2).

See Moore, 541 F.3d at 1330.

      AFFIRMED.




                                          4